Citation Nr: 1204869	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  03-15 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In a November 1998 decision, the Board, in pertinent part, denied service connection for CFS.  The Veteran appealed the Board decision to the Court.  In January 2000, the Court, in pertinent part, vacated the part of the November 1998 Board decision that denied service connection for CFS, and remanded the issue.  In August 2000, the Board remanded the claim for additional development and adjudicative action consistent with the joint motion for remand. 

In July 2005, the Board, in pertinent part, denied service connection for CFS.  In a February 2007 memorandum decision, the Court, in pertinent part, vacated the part of a July 2005 Board decision that denied service connection for CFS, and remanded the matter for development and readjudication consistent with the Court's decision.  In February 2008, the Board remanded the claim for additional development consistent with the Court's decision.

Entitlement to service connection for hepatitis C had also been in appellate status since the Veteran appealed a December 2002 rating decision denying that benefit.  By rating decision in September 2008, the RO granted service connection for hepatitis C with chronic fatigue [emphasis added].  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the hepatitis C issue is not before the Board.

This matter was most recently before the Board in June 2009 when the issue was remanded in order to obtain a VA medical opinion which addressed whether the Veteran had CFS as defined by VA regulations.  See 38 C.F.R. § 4.88a. 

The issue(s) of whether there was clear and unmistakable error (CUE) in prior rating decisions; entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU); and entitlement to special monthly compensation (SMC) for loss of use of a creative organ have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Finally, in late January 2012 the Board received correspondence (with progress notes attached) from the Veteran that discusses porphyria cutanea tarda (PDT), indicating "I am 100% service connected [for PCT] and familial as BVA stated".  This correspondence leaves unclear whether he seeks to reopen a claim of service connection for PCT (which was denied by previous final rating decision) or whether he merely seeks revision of the diagnosis.  At any rate, any such matter has not been adjudicated by the AOJ, and the Board does not have jurisdiction in such matter.  It is referred to the RO for clarification and any appropriate action.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran had a diagnosis of CFS, as defined by governing regulation, at any time during the appeal period; his symptoms of fatigue have been attributed to his [now service-connected] hepatitis C, and are not a separate and distinct disability.





CONCLUSION OF LAW

Service connection for CFS is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 4.88a, 4.14 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

However, in the present case, the unfavorable rating decision that is the basis of this appeal was already decided prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Veteran was provided content-complying notice by letters in January 2001 and May 2001.  The letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  They informed the Veteran of what evidence is necessary to substantiate a claim for service connection, including on a secondary basis.  He has had ample opportunity to respond.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter informed him of disability rating and effective date criteria.  Thereafter, the claim was readjudicated.  See September 2008 SSOC.  Neither the Veteran nor his representative alleges that notice has been less than adequate.  VA's notice requirements in this matter are met.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained VA treatment records and private medical records.  The Board also has reviewed the Virtual VA records with negative results for pertinent records.  The Veteran has submitted private medical records and medical treatise evidence and has not alleged that there are any outstanding records pertaining to his claim.  Furthermore, he was afforded VA examinations in 1993, 1995, 1996, 2002, 2008, and 2009, and in 2011 a VHA medical advisory opinion was secured in the matter.  Taken together, the Board finds that the VA examination reports and VHA opinion are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VHA opinion was by a physician who specializes in infectious diseases, who reviewed the Veteran's medical history (in the 8 volumes of claims folders), noted pertinent findings from earlier examination reports, and provided conclusions with supportive rationale.  For the foregoing reasons, the Board concludes that VA's duty to assist in this matter is also met.  No further assistance to the Veteran as to development of evidence in this matter is required.
 

II. Factual Background 

The Veteran served in combat in the Republic of Vietnam.  He seeks service connection for chronic fatigue syndrome (CFS), claimed as secondary to herbicide exposure and/or his service-connected post-traumatic stress disorder (PTSD).  

The Veteran's STRs include October 1970 records noting he had flu syndrome and general malaise.  His May 1971 service separation examination report notes that he had malaria diagnosed in June 1970.

Private medical records show the Veteran's spleen was removed in August 1975 after he was injured in a car accident. 

Private treatment records dated in April 1988  note complaints of feeling less than normal on activity and energy the last two weeks.  Regular treatment records show diagnosis of disorders like pharyngitis, bronchitis, until August 1989 when the assessment was myalgias with elevated white blood cell count.  A May 1989 private treatment record notes that the Veteran was given a diagnosis of alcohol abuse.  

A September 1989 private treatment record noted that the Veteran had been having problems for "the last couple of years or more" which had worsened in recent months.  In October 1989, a private physician, Dr. RS, noted a diagnosis of "chronic fatigue" without further explanation.  In a more detailed record the following month, Dr. RS noted fatigue, muscle aches, and chills, and diagnosed chronic viral syndrome and persistent lymphocytosis.  In October 1989, Dr. RD noted that he had received a blood test that showed "a predominance of lymphocytes which would indicate to me still a viral type of infection."  Dr. RD believed that the Veteran had something "infectious in nature, probably a recurrent viral illness, which we do not have much in the way of treatment for."

A March 1990 record from the Mayo Clinic notes that the Veteran had been evaluated by that facility in February 1990 for complaints of fatigue, low back pain, headaches, and flu-like symptoms, including fever, which the Veteran reported began "about May 1989."  Dr. PH stated that he believed the Veteran was "suffering from the so-called chronic fatigue syndrome."  He stated that on several occasions during the interview the Veteran was extremely labile emotionally, which he thought was out of proportion to objective criteria and the clinical findings.  It was noted that "the change in T cells, slight elevation of the gammaglobulin, and mild abnormality of liver function tests are not completely explained."

In an August 1990 report, Dr. RS stated that the Veteran "suffers from chronic fatigue syndrome.  He has had extensive workup done by me, by Dr. D of Kearney and by the Mayo Clinic.  The diagnosis of chronic fatigue syndrome is somewhat difficult to make and is one of exclusion rather than inclusion."  Dr. RS noted that the Veteran continued to have "mildly abnormal blood tests consistent with the diagnosis of chronic fatigue syndrome."

At his Social Security Administration (SSA) hearing, the Veteran reported low-grade flu, low-grade headaches, fuzziness of memory, impaired concentration, and changes in sleep patterns, in addition to exhaustion.  SSA granted disability benefits in March 1990 based, in part, on a finding that the Veteran had CFS.  

In August 1992 the Veteran underwent a VA Agent Orange examination.  CFS was not diagnosed.  In August 1992 the Veteran reported an increase in sleep problems, stiffness, tingling in extremities, band-like headaches, and low back pain.  In a September 1992 statement, Dr. RS noted that in October 1970, the Veteran complained of general malaise.  He stated that such complaints were similar to recent complaints, but did not mention a diagnosis of chronic fatigue syndrome.  

A November 1992 VA hematologic disorders examination diagnosed CFS.  The Veteran reported chills, feverishness, diarrhea, joint pain and paresthesia.  The examiner reported that the Veteran related having these symptoms in service and periodic episodes of the same after service.

In an April 1993 letter, Dr. RS noted that evaluation of flu-like symptoms had begun in January 1989 and that since that time the Veteran had episodes of elevated white blood cell counts for no apparent reason.  Dr. RS noted "thus far a rather extensive work up has failed to reveal an exact etiology for either this peripheral blood disorder or your clinical symptoms."  Dr. RS did say that the Veteran's splenectomy in 1975 "does not explain the peripheral blood picture that we see."  Dr. RS noted "[c]ertainly one cannot rule out the possibility that you were exposed to some infectious and/or chemical agent during your military service in Vietnam, which could be causative or at least contributory to your current health problems."

In a May 1993 letter, Dr. RD noted there had been "some question in the past of chronic fatigue syndrome and certainly this could be a possibility."  He stated, "I still wonder if, in the long run, an infectious process may have been contracted in Viet Nam and it's difficult for myself to fully delineate.  I certainly cannot be absolutely sure of that and possibility further investigation of such a possibility is in order here."

In a September 1993 VA examination report, the examiner entered a diagnosis of "chronic fatigue syndrome, unknown etiology."  

In a November 1995 VA examination report, a board-certified psychiatrist, Dr. RP, entered a diagnosis of chronic fatigue syndrome "per history of this veteran (it would be my opinion that this latter diagnosis is related to the Generalized Anxiety Disorder, the Bipolar Disorder and possibly exposure to a toxic defoliant[]."  Dr. RP also noted in the report that "[i]t is not the examiner's expertise to comment on the profile of somebody who has Agent Orange Syndrome . . . ."

A March 1996 VA inpatient treatment record notes that laboratory findings revealed hepatitis C.  In a May 1996 VA psychiatric evaluation report, the examiner entered a diagnosis of "History of diagnosed chronic fatigue syndrome" under Axis III.  An August 1996 Agent Orange examination diagnosed "hypochondriacal psychoneurosis with alleged prior designation of chronic fatigue syndrome and multiple somatic complaints."

A June 2000 statement from Dr. RS to the Veteran's attorney at that time gave his opinion "that there is the strong probability that [the Veteran] suffers from service-connected [PTSD], subsequent Chronic Fatigue Syndrome, Bipolar Disorder, and substance abuse, recurrent.  [The Veteran] also has well documented lymphocytosis with atypical lymphocytes, pointing toward an immunological disorder, which was manifested subsequent to his exposure to dioxin and various infectious diseases in Vietnam."  Dr. RS concluded, "I believe that [the Veteran's] physical and psychological disorders . . . are all more than likely, as supported by his Vietnam chronological record of medical care, . . . a direct result of his Vietnam experience."  In a September 2000 letter, Dr. RS stated that he reviewed letters from private physicians, dated in 2000, and that it was his opinion that the Veteran suffered from posttraumatic stress disorder with "subsequent chronic fatigue syndrome."  However, a September 2000 treatment record prepared by Dr. SK noted "question . . . chronic fatigue syndrome" and diagnosed leukocytosis likely secondary to splenectomy but not CFS.

In a February 2001 letter a VA physician, Dr. SK, stated that the Veteran was "severely disabled" and listed the Veteran's disabilities, which included a diagnosis of chronic fatigue syndrome.  

In September 2002 Dr. RJ, the chief rheumatologist at a VAMC, prepared an (18-page, including a list of medical references) examination report and a medical opinion addressing whether the Veteran's fatigue is more likely due to hepatitis C as opposed to chronic fatigue syndrome.  

Dr. RJ noted the VA regulatory requirements for a diagnosis of CFS and stated that the Veteran recalls only 4 of the criteria (6 are needed to make a diagnosis):  acute onset of the condition, generalized muscle aches or weakness, migratory joint pains, and sleep disorder.  Dr. RJ found that it was "as likely as not" that the Veteran's syndrome of chronic fatigue, atypical lymphocytosis and elevated liver function tests is related to Hepatitis C and not to chronic fatigue syndrome."  Dr. RJ explained that the Veteran had been diagnosed in 1990 when he was seen at the Mayo clinic with "'so-called chronic fatigue syndrome' since another etiology could not be found" because at that time, "commercial Hepatitis C screening was not available."  Dr. RJ found that the Veteran "does not meet the strict criteria for the [CFS] diagnosis."  He also found that "[r]eview of the veteran's service record did not demonstrate the presence of this fatigue syndrome during active military duty."  He noted that "[p]er Veterans and Agent Orange Update 2000 from the Institute of Medicine, there is inadequate/insufficient evidence to determine whether an association exists between Agent Orange and immune system disorders."

In 2003, Dr. KW, the Veteran's family practice physician, reviewed the Veteran's history and concluded that the Veteran's inability to work was due to his PTSD and his chronic Hepatitis C which in turn contributed to the Veteran's chronic fatigue.  Significantly, Dr. KW did not diagnose CFS.  In 2007 Dr. KW submitted another medical opinion and again he did not diagnose CFS.

The February 2007 Court decision held that the RO had not substantially complied with the terms of an August 2000 Board remand that directed the RO to provide the Veteran with a VA examination by a "specialist in infectious diseases/immune disorders" and the Veteran was instead examined by a rheumatologist.  The Court's holding is "the law of the case."

Subsequently, the Veteran was examined by a VA infectious disease specialist, Dr. GD, in May 2008.  With respect to whether the Veteran had CFS, the examiner referred to "the definitions for the Centers for Disease Control and to the original case definitions in the 1994 Annals of Internal Medicine.  Dr GD noted:

[T]he criteria include chronic fatigue lasting more than 6 months, which he does have; that the fatigue significantly affects his activities and work, which he does have; and he should have 4 of the following 8 criteria:  A. Post-exertional malaise lasting more than 24 hours, which he does not describe. B. Unrefreshing sleep, which he does not consistently describe, but he sleeps for prolonged periods daily; C. Impaired memory or concentration, which although not directly in evidence during this exam, he does describe with some consistency. D. Muscle pain; he does not describe. E. Multi-joint pain without redness or swelling; he does not describe. F. Headache, intermittent. G. Tender cervical or axillary lymph nodes, which he does not have. H. Sore throat, which he does not have.  Thus, at least according to classic criteria, the patient does have chronic fatigue symptoms, but these do not appear to fit the classic definition of the 'chronic fatigue syndrome.'  Laboratory examination can sometimes show an alternative diagnosis, but in this case, his tests of thyroid, electrolytes, renal function, albumin, etc., are all relatively normal.

Dr. GD noted that "[o]ther diagnoses that can exclude a diagnosis of chronic fatigue syndrome include a major depressive disorder, bipolar affective disorder, schizophrenia, delusional disorder or dementia, anorexia nervosa, or bulimia nervosa.  The patient does appear, according to psychiatric records, as being affected by bipolar affective disorder, which may exclude the diagnosis of chronic fatigue as may his lack of the specific criteria noted in the case definitions."  Dr. GD also noted that "[o]ther factors which may confound the diagnosis of chronic fatigue syndrome are alcohol or other substance abuse."  The examiner concluded that "based on the above criteria, the patient does appear to have chronic fatigue but does not appear to have classic chronic fatigue syndrome."  Dr. GD also opined that "there is not evidence of chronic fatigue syndrome during his service record . . . ."

In a September 2008 rating decision, service connection was granted for hepatitis C with chronic fatigue.

Thereafter, clarification of the May 2008 infectious disease specialist's opinions was requested in a June 2009 Board remand in order to address the definition of CFS per VA regulations.  The infectious disease specialist who provided the May 2008 opinion was not available in 2009, so an examination and opinion was provided by another VA physician, Dr. MP, in November 2009.  

Dr. MP found that the Veteran did have fatigue severe enough to reduce daily activity to less than 50% of the usual level for at least 6 months, but found that "it is not clear what the term 'new onset' would refer to in terms of time frame."  Dr. MP did note that while the "Veteran did have complaints of fatigue during active duty and after", "[t]he complaints in active duty were in relationship to an acute illness."

Further, Dr. MP found that the "Veteran's symptoms do not fit the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms."  Dr. MP noted that the Veteran was diagnosed with Hepatitis C and that "[t]here is also indication that other clinical conditions could have produced symptoms of chronic fatigue, including extensive drug and alcohol use in the 1970s."  Dr. MP also noted that the Veteran's history of intermittent abnormal blood counts "would not fit the diagnosis of CFS."  The third criterion of CFS under 38 C.F.R. § 4.88a is 6 or more of a list of 10 factors.  Dr. MP found that the Veteran had "at least 4, possibly 5, of the above criteria" and concluded that "based upon the previous 3 criteria, veteran does not carry the diagnosis of chronic fatigue syndrome."  Dr. MP opined that "[t]he correct diagnosis for his symptoms of fatigue are multifactorial, including hepatitis C, posttraumatic stress disorder, polysubstance abuse, and other possible psychiatric diagnoses." 

The physician who provided the November 2009 medical opinion is self-identified as a "Compensation and Pension Physician" and an internet search of that physician's name reveals that she is a board-certified internist, but not a specialist in infectious diseases/immune disorders.  See http://pattinternalmedicine.com/.  

Given the Court's 2007 decision which stressed the importance of an opinion by a specialist in infectious diseases/immune disorders, this case was referred by the Board for a VHA opinion by a specialist in infectious diseases in February 2011.  The subsequent opinion was prepared by Dr. SN, a VA infectious disease consultant, who reviewed the voluminous claims folders.  Dr. SN concluded that the Veteran had had fatigue on and off since 1989.  The only two manifestations of CFS Dr. SN found (from the 38 C.F.R. § 4.88a list of criteria provided) was chronic fatigue and some neuropsychiatric symptoms.  Dr. SN concluded that the Veteran "does not fit the criteria for CFS based on the classic definition criteria."  Dr. SN indicated that the chronic lymphocytosis, most recently noted in a 2009 medical statement, could be related to the Veteran's post-service splenectomy.  Dr. SN noted that the exact cause of CFS is unknown at this time but noted that the Veteran's fatigue started almost 18 years after his discharge from service and "could very well be related to hepatitis C and/or post-traumatic stress disorder and other psychiatric problems." 

III. Legal Criteria, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or ancillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. See 38 C.F.R. § 4.88a (2011).

Where, as here, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease." Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as 'sufficient proof of service connection,' even if no official record exists of such incurrence exists." In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required under § 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

While the record shows that the Veteran served in combat, he has not reported that his CFS was incurred in combat.  Regardless, as the Board finds that he does not have CFS, questions of incurrence and nexus need not be addressed.

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service and still has such condition.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).
Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold question that must be addressed here (as in any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence of record is against a finding that the Veteran has CFS or has had CFS [versus fatigue due to hepatitis, which is already service-connected] at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The positive evidence, which supports a diagnosis of CFS, includes numerous VA and private treatment records noting diagnoses of CFS, including the March 1990 record of the Mayo Clinic, the SSA findings, and November 1992, September 1993, and November 1995 VA examination reports.  However, these records do not address whether the Veteran has CFS as defined in 38 C.F.R. § 4.88a.  

Further, it seems that some examiners believe or accept that the Veteran has CFS (i.e. November 1995 VA examination report diagnosed CFS "per history of this Veteran.").  However, the assessment does not end merely because a competent professional has entered a diagnosis.  The determination of the Board is based upon all the evidence of record.  For the most part, the examiners and physicians who entered opinions or impressions of CFS failed to justify the diagnosis.  A mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Further, these diagnoses of CFS were identified by some examiners as less than definitive.  For example, the August 1990 report by Dr. RS noted that "[t]he diagnosis of chronic fatigue syndrome is somewhat difficult to make and is one of exclusion rather than inclusion."  

Perhaps most significant with respect to the early diagnoses of CFS in the record (like the diagnosis by the Mayo Clinic in 1990) is that later-reviewing physicians have indicated that those diagnoses were based upon limited, or incomplete, information.  As was noted in the 2002 VA opinion, advancements in medicine made after 1990, namely, the commercial availability of hepatitis C testing, revealed that the Veteran had hepatitis C in 1996.  Further, VA has conceded that hepatitis C was more than likely contracted in service, indicating he had hepatitis C since the late 1960s/early 1970s and therefore had hepatitis at the time in the late 1980s and early 1990s when the early diagnoses of CFS were made.  Per the 2002 examiner, commercial testing for hepatitis C was not available in 1990 when the Mayo Clinic opinion was prepared.  Thus, the evidence suggests that these earlier diagnoses were incorrect, or, at least, not made with all the necessary facts as the medical professionals who made the earlier diagnoses did not have the benefit of diagnostic testing that later became available.  

This is particularly significant with respect to CFS as it is, as noted in the regulations and in the medical evidence, a diagnosis of exclusion.  Further, hepatitis C [which is diagnosed here and service-connected] is also manifested by fatigue.  Given the fact that these early diagnoses of CFS were made without the benefit of diagnostic testing for or consideration of hepatitis C, a disease with similar symptoms, these early diagnoses of CFS are less probative.

The negative evidence includes the September 2002, May 2008, and November 2009 VA examination reports and the 2011 VHA opinion.  All of these physicians (upon review of the voluminous records and noting the Veteran's hepatitis C diagnosis) specifically found that the Veteran did not have CFS.  The 2002, 2009 and 2011 opinions also found that he did not meet the requirements for a diagnosis of CFS for VA purposes under 38 C.F.R. § 4.88a.  

These negative opinions thoroughly explained why the criteria for CFS were not met and are consistent.  Further, the September 2002 opinion explained why the earlier, positive opinions were less probative (commercial testing for hepatitis C unavailable in 1990). 

In essence, the most probative evidence establishes that the Veteran does not have CFS.  The 2002, 2008, 2009, and 2011 opinions were developed specifically to determine whether or not the Veteran has CFS and all four physicians found he does not have such multisystem disease.  Notably, the Veteran's own descriptions of symptoms do not meet the criteria in the regulatory definition of CFS.  As it is not shown that the Veteran has CFS, the threshold legal requirement for establishing service connection for such disease is not satisfied.  Consequently, service connection for CFS is not warranted.

The negative evidence in this case outweighs the positive.  In addition to the medical evidence, the Board has considered the statements of the Veteran.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to give evidence about observable symptoms such as being tired.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, because CFS is defined by regulation (38 C.F.R. § 4.88a), and by his own reports to examiners the Veteran does not meet the requirements in the regulation, he is not competent to establish by his own opinion that he has CFS. 

It is not in dispute that the Veteran suffers from fatigue and sleep difficulties; what is in question is whether he has CFS as a separate and distinct entity from fatigue associated with his service-connected psychiatric and hepatitis C disabilities.  See 38 C.F.R. § 4.14.  This is a matter that is not capable of lay substantiation but instead requires the type of medical training, credentials, and/or expertise that the Veteran and his representative are not shown to possess.  See 38 C.F.R. § 3.159(a)(2).  Accordingly, the lay evidence of record is of little or no probative value.

The preponderance of the evidence is against this claim; there is no doubt remaining to be resolved.  Hence, service connection for CFS is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for CFS is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


